SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
831
KA 10-02153
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

WILLIAM F. CAREY, DEFENDANT-APPELLANT.


CHARLES A. MARANGOLA, MORAVIA, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (BRIAN N. BAUERSFELD OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered October 19, 2010. The judgment revoked
defendant’s sentence of shock probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant was convicted upon a plea of guilty of,
inter alia, driving while intoxicated as a class E felony (Vehicle and
Traffic Law § 1192 [3]; § 1193 [1] [c] [former (i)]) and was sentenced
to a term of shock probation. He subsequently admitted that he
violated a condition of probation and now appeals from a judgment
revoking his sentence of shock probation and imposing a sentence of
imprisonment. Defendant failed to preserve for our review his
contention that County Court erred in failing to order an updated
presentence report before sentencing him following the revocation of
probation (see People v Obbagy, 56 AD3d 1223, lv denied 11 NY3d 928;
People v Pomales, 37 AD3d 1098, lv denied 8 NY3d 949). In any event,
that contention lacks merit. The declaration of delinquency and
uniform court report “ ‘constituted the functional equivalent of an
updated [presentence] report’ ” (People v Fairman, 38 AD3d 1346, 1347,
lv denied 9 NY3d 865; see People v Somers, 280 AD2d 925, lv denied 96
NY2d 806). Moreover, the same judge presided over both the original
proceedings and the revocation proceedings, and thus “[t]he court was
‘fully familiar with any changes in defendant’s status, conduct or
condition’ since the original sentencing” (People v Howard, 254 AD2d
701, lv denied 93 NY2d 853; see People v Perry, 278 AD2d 933, lv
denied 96 NY2d 866; cf. People v Klinkowski, 281 AD2d 972, lv
denied 96 NY2d 831).

     Defendant further contends that the court should have permitted
him to withdraw his admission to the violation of probation because
                                 -2-                           831
                                                         KA 10-02153

the court never informed him that the sentence of imprisonment was an
agreed-upon sentence and there is no indication in the record that
defense counsel informed him of the terms of the agreement. To the
extent that defendant’s contention may be construed as a contention
that his admission was not knowingly, voluntarily or intelligently
entered, that contention is not preserved for our review and does not
fall within the rare exception to the preservation requirement (see
People v Springstead, 57 AD3d 1397, 1398, lv denied 12 NY3d 788;
People v Barra, 45 AD3d 1393, 1393-1394, lv denied 10 NY3d 761; see
generally People v Lopez, 71 NY2d 662, 666). Insofar as defendant
contends that defense counsel failed to inform him of the terms of the
agreement, that contention is based on material outside the record and
thus must be raised by way of a motion pursuant to CPL article 440
(see People v Shorter, 305 AD2d 1070, 1071, lv denied 100 NY2d 566).
Finally, the sentence is not unduly harsh or severe.




Entered:   July 1, 2011                         Patricia L. Morgan
                                                Clerk of the Court